DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3,6-8,10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites “a method of managing foam in a gas processing system , the method comprising : flowing a gas processing solution through a processing line and flowing an antifoaming agent through a treatment line into a mixed fluid line to form a fluid mixture of the gas processing solution and the antifoaming agent; recirculating an amount of the antifoaming agent within the treatment line upstream of a pump disposed along the treatment line for pumping the antifoaming agent into the mixed fluid line to prevent a backpressure from building up at an outlet of the pump; determining a foam level of the fluid mixture at a foam controller disposed along the mixed fluid line; based on the foam level determined at the foam controller, automatically controlling a valve disposed along the treatment line to control a flow rate at which the antifoaming agent is flowed into the mixed fluid line to achieve a target dose of the antifoaming agent to be mixed with the gas processing solution in the mixed fluid line; and flowing the fluid mixture containing the target dose of the antifoaming agent into a component of the gas processing system to prevent an amount of the foam in the gas processing system from exceeding a threshold amount, wherein the foam level of the fluid mixture is determined 
Japanese reference(2016-380) teaches a gas processing system including sources of antifoaming agents(41a,41b), the antifoaming agent added to washing water, with an amount of the antifoaming agent suppled being determined based on a liquid density measurement and a pressure drop measurement. However Japanese reference does not teach or suggest  a method of managing foam in a gas processing system , the method comprising : flowing a gas processing solution through a processing line and flowing an antifoaming agent through a treatment line into a mixed fluid line to form a fluid mixture of the gas processing solution and the antifoaming agent; recirculating an amount of the antifoaming agent within the treatment line upstream of a pump disposed along the treatment line for pumping the antifoaming agent into the mixed fluid line to prevent a backpressure from building up at an outlet of the pump; determining a foam level of the fluid mixture at a foam controller disposed along the mixed fluid line; based on the foam level determined at the foam controller, automatically controlling a valve disposed along the treatment line to control a flow rate at which the antifoaming agent is flowed into the mixed fluid line to achieve a target dose of the antifoaming agent to be mixed with the gas processing solution in the mixed fluid line; and flowing the fluid mixture containing the target dose of the antifoaming agent into a component of the gas processing system to prevent an amount of the foam in the gas processing system from exceeding a threshold amount, wherein the foam level of the fluid mixture is determined 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 2, 2022